Case 1:18-cv-09407-DLC Document 1 Filed 10/15/18 Page 1 of 26

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

NESPRESSO USA, lNC.,
Plaintiff, Case No.
v.
AMERUSS OF NY, INC,, JURY TRIAL DEMANDED
Defendant.
COMPLAINT

Plaintiff Nespresso USA, Inc. (“Nespresso” or “Plaintiff”), by and through its
undersigned counsel, complains of Defendant Ameruss of NY, Inc. (“Defendant” or “Ameruss”)
as follows:

NATURE OF THE ACTION

l. This is an action for an injunction, an accounting for profits and money damages
arising from Ameruss’s Willful infringement of Nespresso’s trademarks and trade dress, and
unfair competition under federal and state laW. Particularly, this action arises out of Ameruss’s
operation of a business dedicated to the manufacture, offering for sale and sale of what it calls
“Nespresso Compatible” coffee capsules under the highly similar brand name NYXPRESSO,
Which Ameruss has designed to be compatible With Nespresso® machines. To promote and sell
these capsules, Ameruss improperly uses Nespresso’s trademarks to mislead consumers into
believing that its products are endorsed and/or Sponsored by Nespresso, including by registration
and use of the domain name <nyXpresso.com> to sell its highly similar designed capsules.

Ameruss has also applied to register the NYXPRESSO name as a trademark With the United

730168467

Case 1:18-cv-09407-DLC Document 1 Filed 10/15/18 Page 2 of 26

States Patent and Trademark Offlce (“USPTO”) (App. Nos. 87196761, 87216595 and
87216542), collectively, the “Infringing Applications”), and Nespresso has opposed these
applications (Opposition No. 91241780). Indeed, Ameruss has built an entire business by
unlawfully trading off of Nespresso’s valuable assets and goodwill, which has caused, and
continues to cause, irreparable harm to Nespresso.

2. In an attempt to address these matters, Nespresso issued multiple letters to
Ameruss, putting Ameruss on notice of its infringing activities, the first of which was issued on
March 12, 2018. Since Nespresso issued its initial letter, the parties have exchanged a number of
communications, and counsel for the parties have spoken numerous times about this matter, the
infringement issues and Nespresso’s demands. Despite Nespresso’s repeated requests for
Ameruss to cease its infringing activities and withdraw the Infringing Applications, Ameruss has
refused to take any actions whatsoever to remediate the issues, and Ameruss continues to trade
off of Nespresso’s intellectual property rights and goodwill for commercial gain.

3. Ameruss continues to infringe Nespresso’s trademarks and trade dress despite
having been put on express notice of its infringing activities over 16 months ago. Accordingly,
Nespresso now brings this action to put an end to Ameruss’s infringing activities and to cease the
ongoing and irreparable harm being suffered by Nespresso as a result.

THE PARTIES

4. Plaintiff Nespresso is organized under the laws of the State of Del_aware and
maintains its principal place of business at 100 Park Avenue, 7th Floor, New York, New York
10017, United States.

5. On information and belief, Defendant Ameruss is a corporation organized under
the laws of the State of New York and maintains its principal place of business at 328 Neptune
Ave., Brooklyn, New York 11235.

730168467

Case 1:18-cv-09407-DLC Document 1 Filed 10/15/18 Page 3 of 26

.]UIUSDICTION AN]) VENUE

 

6. This is an action for trademark infringement and dilution, trade dress
infringement, and unfair competition This action arises under the Lanham Act, 15 U.S.C. § 1051
et seq., New York General Business Law § 349(a) and New York common law. This Court has
subject matter jurisdiction over this action pursuant to at least 28 U.S.C. §§ 1331, 1338 and 1367
and 15 U.S.C. § 1121.

7. Venue is proper in this Court under 28 U.S.C. § 1391(b)(2), because, on
information and belief, a substantial part of the events giving rise to this action occurred in and
continues to occur within this District. Venue is also proper in this Court under 28 U.S.C.
§ 1391(c), because Ameruss has transacted business in this District and has committed acts of
infringement in this District.

NESPRESSO’S INTELLECTUAL PROPERTY ASSETS AND PRODUCTS

8. Plaintiff Nespresso is a leader in the single-serve coffee market and has been
offering coffee/espresso machines and compatible espresso capsules, consumables and
accessories under the Nespresso name in the United States as far back as 1990. For over 20
years, Nespresso and its affiliate, Nestle’ Nespresso S.A., together have invested hundreds of
millions of dollars to promote the Nespresso brand in the United States and worldwide. As a
result of these significant investments, the Nespresso brand and Nespresso cone-shaped capsules
have become widely recognized and famous among consumers in the United States and globally,
and consumers in the United States have come to readily identify the NESPRESSO name and the
distinctive design and color Scheme of the Nespresso cone-shaped capsules (the “Nespresso
Trade Dress”) with Nespresso.

9. Nespresso’s and Nestlé Nespresso S.A.’s investments in the Nespresso® brand
and the Nespresso Trade Dress include everything from Intemet advertisements, stand-alone

3
730168467

Case 1:18-cv-09407-DLC Document 1 Filed 10/15/18 Page 4 of 26

Nespresso retail stores in most major U.S. cities, and entire Nespresso boutique stores within
such high-end stores as Bloomingdale’s and Williams-Sonoma to national television ads that
feature celebrity endorsements. (See, e.g., Exhibit A). These advertisements and promotional
materials consistently feature the NESPRESSO name and the colorful Nespresso® cone-shaped
capsules, all of which have become famous and distinctive indicators of source that consumers in
the United States have come to associate with Nespresso.

10. Nespresso also has a significant presence in New York, Which is horne to its
United States headquarters and ten of its boutique stores and the home of its first American
flagship location on Madison Avenue.

11. Nespresso is also the exclusive licensee to a number of` federally registered United
States trademarks and pending trademark applications covering the NESPRESSO name and
other trademarks associated exclusively with the Nespresso brand for use in the United States,
which are owned by Nespresso’s affiliate, Société des Produits Nestlé S.A. (“SPN”). These
include U.S. trademark registration numbers 2009751 and 3813444 (the “Nespresso Marks”).
(See Exhibit B).

12. Pursuant to the exclusive sublicense agreement between Nespresso and Nestlé
Nespresso S.A., Nespresso is granted the exclusive right to use the Nespresso Marks in
connection with marketing, distributing, selling, offering for sale and otherwise promoting the
Nespresso® capsules, consumables and accessories Nespresso’s exclusive right to use the
Nespresso Marks in connection with capsules, consumables and accessories includes the right to

m nimmcmrl\l,espriesso Marks in the United States.m<MngMigm,to,,br,ing lawsuits agM
third parties for infringement of the Nespresso Marks.

13. In at least one instance, this Court has recognized Nespresso’s exclusive

trademark rights in the NESPRESSO® name. See Nespresso USA, Inc. v. Afi'ica Am. Coyjfee

4
730168467

Case 1:18-cv-09407-DLC Document 1 Filed 10/15/18 Page 5 of 26

Tradz'ng Co. LLC D/B/A Libretto, No. 1:15-cv-05553, Dkt. 29 at 7, 9-10 (S.D.N.Y. June 2, 2016)
(granting default judgment against Libretto and holding, among other things, that Libretto’s use
of the phrase “Nespresso compatible” prominently to advertise and sell its products constitutes
trademark infringement).
AME`RUSS’S INFRINGING ACTIVITIES

14. On information and belief, Ameruss was founded in or about the year 2016 with
the mission of offering “Nespresso Compatible” capsules for use with Nespresso® machines and
other brewers. (See, e.g., F_ig&l). A significant part of Ameruss’s business is dedicated to the
manufacture (on information and belief), distribution, offering for sale and sale of espresso
capsules that are compatible with Nespresso machines (hereinafter, the “Infringing Capsules”)
and are highly similar copies of the Nespresso capsules. In addition, Ameruss is improperly
using Nespresso’s trademarks to advertise and sell the Infringing Capsules, including use of the
highly similar brand name NYXPRESSO, which it denotes as a trademark of Ameruss using the

“TM” trademark symbol. (See, e.g., Figures 2 and §).

730168467

Case 1:18-cv-09407-DLC Document 1 Filed 10/15/18 Page 6 of 26

 

 

The Other Side of Coffee

NYXp/esso*”‘ is a line of imported

Nespresso*" compatible gourmet coffees_ e product
“"-'_1 " _'.1_..\; _“'- I _:_n rk{":‘don

 

scale 1-10 based on strength. decaffeinated varieties
flavored coffees. the extra-strong 10+ types for those
Who don't think regular strength is enough...

 

Nyx is a Greek goddess of night. and the name derives
from the notion of staying awake and alert at late hours
as Well as from abbreviation of New York - the horne
city of /\/VXpresso"" \X/e take pride in exceptional taste
and quality delivered via one of the most popular coffee
brewing systems in the World

Figure 1
Source: http://nyxpresso.com, 10/2/2018

llirlii&= v l"l<;i<li,ii l:i ir»i)l i<l ll»", \/il' f l\i|:»

Coffe'_e"t‘::hat A\>vakens the

City that-"‘Ne`ver Sleeps

\/ir:"»‘-'/ Pi OC|Licts

00

uraniumth _ iii PoPPER _ “ESURRECWR

Figure 2
Source: http://nyxpresso.com, 10/2/2018

 

730168467

Case 1:18-cv-09407-DLC Document 1 Filed 10/15/18 Page 7 of 26

 

A Touch of Flavor

/\/i/X,OressoTM is not only different in
strength, but also offer several
popular types of flavored coffees:
/r/`s/) Cream, /-/aze[nut, French
l/an/lla and C/?oco!ate.

i_earn More
Figure 3
Source: http://nyxpresso.com, 10/2/2018

15. Ameruss has even applied to register the highly similar mark NYXPRESSO with
the USPTO on a “Use” basis in connection with “coyf<ze, espresso, and tea beverages,' beverages
made with a base of co#ee, espresso, and tea.” The Infringing Applications claim a first-use date
of October 2016. Screen shots of the USPTO database reflecting the applied-for status of the
Infringing Applications, which Nespresso has opposed, are set forth in Exhibit C.

16. Ameruss sells the Infringing Capsules through its web site <nyxpresso.com> and
through other online storefronts, such as Amazon.com. Ameruss also promotes its products using

social media web sites, including Facebook, Twitter and Pinterest. (See, e.g. , Figures 4-6).

730168467

Case 1:18-cv-09407-DLC Document 1 Filed 10/15/18 Page 8 of 26

   

NVXpresso Nespresso Compatible Capsules ariety Pack 120 Pods -

-I - cl c 0 ~* » ¢- l ' " ¢ly,... byNYXpresso

.ll 2+

 

Figure 4
Source: https://www.amazon.com/NYXpresso-Nespresso-Compatible-Capsules-
Varietv/dp/B01N4DS8G9, 10/2/2018

 

 

 

NY&J-u?¢mdr-
NYXpresso
@nyxpresso
Home
PoS!B
Rev|ews .» Like § Fouow n sham ~':-unia;: us ° Send Message
V,Ehofosei¢
C°mmunlty Active ads from NYXpresso page '"f°"“a“°"
i
Evems Facebook ls showing you ads th|s Page ls currently runn|ng to ‘E page created °n De°embe' 9' 2016
Ab°u[ provide more transparency |nto advertlslng. Otfers and prlclng may 71 Page name has not changed
not apply to you.
|nfo and Ads Learn more
Figure 5

730168467

Case 1:18-cv-09407-DLC Document 1 Filed 10/15/18 Page 9 of 26

Source: https://www. facebook. com/pg/nvxpresso/ads/?ref=page internal 10/2/2018

y Home § Moments

Searcii T vitter Ha\e an accounl? Loq in v

'»F_-u
r_ )§§§ 1_ _

NY)§p/zea<wz

NYXpresso
@NXpresso

NYXpresso“‘ is a New York company. We
create carefully balanced coffee blends

form the best Arabica and Robusta beans.

Nespresso machines compatible

@ New Vori<, NV
<9 nyx.coffee
mined Feim.ary 2017

§ 15 Pliotos and videos

i.-_ '._ i-_

Twzee\s Fo||uswing Followers Lizkes ' "
Follow )

 

Tweets Tweets&.rep|ies Media

m NVXpresw @NXpies o - SJun 2017
"Father's Day 2017 Best Gift!"

w\

twitter.com/i/moments/8718

| Lil[ l"."|-;.\i'ii_-ii -_il -;_.r;iu-J l-»"ir_ii'r'iii"irj:£[

n._.
.-_ .| ;__ .

 

Figure 6

Source: https ://twitter.com/NXpresso, 10/2/2018

17. To promote and sell the Infringing Capsules, Ameruss uses the Nespresso Marks
in a number of ways that infringe Nespresso’s trademark rights and dilute the distinctiveness of
the famous Nespresso Marks. Pervasively throughout its promotional materials (including, but
not limited to, on its website, product packaging, social media pages and Amazon listings),
Ameruss uses the slogan “Nespresso Compatible Capsules”

without displaying prominent and proximate non-affiliation disclaimers. (See, e.g., Figures 4 and

LS)-

730168467

with primary prominence and

Case 1:18-cv-09407-DLC Document 1 Filed 10/15/18 Page 10 of 26

    
    

i\/lother's Day
With NYXpresso@

l Nes{iiesso* Compatible t'_apsules l

www.NYXpresso.com

goose

Figure 7
Source: https://Www.facebook.com/nvxpresso, 10/2/2018

 

ii _

N"i' .r*.iii-:-.i.i¢»

/¢ Ln_i|li_ :‘-ll`l'i;`-.[
i »'.l

 

Figure 8
Source: Ameruss’s Product Packaging

10
730168467

Case 1:18-cv-09407-DLC Document 1 Filed 10/15/18 Page 11 of 26

18. In numerous instances, Ameruss even combines the NYXPRESSO name with
“Nespresso,” further suggesting sponsorship by and/or affiliation with Nespresso. (See, e.g.,
M). Further, Ameruss displays stylized images of the Nespresso logo to promote and sell
the Infringing Capsules. (See, e.g., F_ig@). These unauthorized uses of the Nespresso Marks
falsely suggest and/or imply endorsement and/or sponsorship by, and/or affiliation with,

Nespresso.

    

Compatible with

NESPRESSQ

coffee machines

  

 

www.NVXpresso.com/irishcream

unusual immune ma now cna-mini and nunn m m ¢mpmv oi mn women minus

f "*"Figure' 9'
Source: https://www.pinterest.com/nvxr)resso/?autologin=true. 10/2/201 8

19. Ameruss has also branded its product NYXPRESSO, which is nearly identical to

the “Nespresso” name_differing only by two letters_and is using NYXPRESSO as the

1 1
730168467

Case 1:18-cv-09407-DLC Document 1 Filed 10/15/18 Page 12 of 26

consumer-facing name for its business and website. The marked similarities of the Nespresso and
NYXPRESSO names are depicted in Figure 10 below, which shows the marks side-by-side. The
NYXPRESSO name is also a direct reference to Nespresso’s presence in New York and its

United States headquarters

 

NESPRESSO NYXPRESSO

 

 

 

 

Figure 10

20. On information and belief, Ameruss has also registered the domain name
<nyxpresso.com> and has used a privacy service to conceal the registrant details. Ameruss is
using this domain name as the primary website dedicated to promoting and selling the Infringing
Capsules.

21. Ameruss adopted the “NYXPRESSO”' name to trade off the goodwill of
Nespresso, and Ameruss’s use of the NYXPRESSO name is likely to cause confusion among
consumers as to the source, sponsorship and/or affiliation of Ameruss with Nespresso. The
likelihood of consumer confusion is particularly heightened due to the fact that Ameruss is
selling capsules that are highly similar to Nespresso’s capsules and advertised using the slogan
“Nespresso Compatible” and “NYXPRESSO Nespresso Compatible.”

22. In addition, the Infringing Capsules that Ameruss manufactures (on information
and belief), distributes, offers for sale and sells are nearly identical replicas of the Nespresso
Trade Dress in size, shape, colors and appearance. The Infringing Capsules also have a

“dimpled” cone shape that is nearly identical to the iconic feature of Nespresso’s capsule that

*icoMmers have conieito*Mlilyiaind"ex*clusivelywa§oci§e"witli'Nespresso: ¢TlEis€veiriU of

Ameruss’s copying of the Nespresso Trade Dress is demonstrated in Figure 11 below, which

12
730168467

Case 1:18-cv-09407-DLC Document 1 Filed 10/15/18 Page 13 of 26

depict the Infringing Capsules alongside the Nespresso-branded capsules. Figure 12 further

shows the nearly identical Infringing Capsules as compared to the Nespresso-branded capsules.

 

Nespresso® Capsule Infringing Capsule

 

   

 

 

 

 

Figure 11
“Dimpled” cone feature

 

Nespresso® Capsules Infringing Capsules

 

 

 

b§§§§

Source: ngpresso.com, 10/2/2018

 

- |.:'l Cuiiinienl ¢$l Shara

 

Source: Nespresso Facebook page, 10/2/2018

 

 

Figure 12

13
730168467

 

Case 1:18-cv-09407-DLC Document 1 Filed 10/15/18 Page 14 of 26

23. Throughout its website and other promotional materials (including, but not limited
to, its social media pages), Ameruss displays the Infringing Capsules prominently, causing a
likelihood of consumer confusion as to the source, sponsorship and/or affiliation of the
Infringing Capsules with Nespresso. (See, e.g. , Figures 4, l and Q).

24. Since its inception, Ameruss has had constructive knowledge of Nespresso’s
trademark rights in its NESPRESSO name as a result of Nespresso’s federal trademark
registrations. Ameruss clearly also has had actual notice of Nespresso’s trademark and trade
dress rights as evidenced by the fact that it has offered for sale and sold, and continues to offer
for sale and sell, capsules that it is advertising as “Nespresso Compatible” and “NYXPRESSO
Nespresso Compatible” that are nearly identical to Nespresso’s capsules and have a “dimpled”
cone shape. Further, Ameruss has had actual and definitive notice of Nespresso’s trademark and
trade dress rights and Ameruss’s infringing activities since March 2018, when Nespresso issued
its initial demand letter to Ameruss.

25. Ameruss’s knowing and intentional infringement of the Nespresso Marks and
comprehensive copying of the Nespresso Trade Dress has been willful, and continues to cause
confusion among consumers as to the source, sponsorship and/or affiliation of Ameruss’s
products (i.e., the Infringing Capsules) With Nespresso. Further, Ameruss’s infringing activities
have irreparably harmed and continue to irreparably harm Nespresso’s reputation and the
Nespresso brand.

26. After over six months of communications between counsel for Ameruss and
counsel for Nespresso, Ameruss continues to infringe the Nespresso Marks and Nespresso Trade

Dress, and has categorically refused to comply with Nespresso’s demands. Accordingly,

14
730168467

Case 1:18-cv-09407-DLC Document 1 Filed 10/15/18 Page 15 of 26

Nespresso is left with no option other than to file this lawsuit to protect some of its most valuable
assets-its brand identifiers.

COUN'I` I: TRADEMARI( INFRINGEMENT UNI)ER THE LANHAM AC'I`,
15 U.S.C.§111411[

27. Nespresso repeats and incorporates herein each and every allegation set forth in
paragraphs 1 to 26 of this Complaint.

28. Nespresso has exclusive rights, dating back to at least 1990, in and to the
Nespresso Marks for use in the United States in connection with espresso capsules, consumables
and accessories that well predate Ameruss’s use of the Nespresso Marks.

29. Ameruss is using the Nespresso Marks in connection with the manufacture (on
information and belief), distribution, offering for sale and sale of the Infringing Capsules, which
are nearly identical to the Nespresso capsules, as a tagline, in stylized forms and as the company
name and trademark “NYXPRESSO.” Such use of the Nespresso Marks in commerce by
Ameruss in connection with capsules that are identical to and direct substitutes for Nespresso-
branded capsules is likely to cause consumer confusion.

30. Neither Nespresso, SPN nor Nestlé Nespresso S.A. has consented to Ameruss’s
use of the Nespresso Marks.

31. Ameruss had actual or constructive knowledge of Nespresso’s trademark rights
prior to using or continuing to use the Nespresso Marks.

32. Ameruss’s use of the Nespresso Marks is likely to cause confusion among
consumers as to the source, sponsorship, affiliation or endorsement of Ameruss’s web site,
business and products, including the Infringing Capsules.

33. Ameruss’s use of the Nespresso Marks constitutes trademark infringement of U.S.

trademark registration numbers 2009751 and 3813444 in violation of 15 U.S.C. § 1114.

15
730168467

Case 1:18-cv-09407-DLC Document 1 Filed 10/15/18 Page 16 of 26

34. The willful and intentional nature and the reckless disregard of the most basic
level of diligence by Ameruss makes this false designation of origin an exceptional case pursuant
to 15 U.S.C. § 1117(a), and, accordingly, Nespresso is entitled to an accounting for profits,
enhanced profits and damages, actual damages, costs and reasonable attorneys’ fees.

35. As a result of Ameruss’s trademark infringement, Nespresso has suffered
damages in an amount to be determined at trial.

36. On information and belief, Ameruss has gained profits by virtue of its
infringement of the Nespresso Marks.

37. Nespresso has suffered and will continue to suffer irreparable harm to its
business, reputation and goodwill as a result of Ameruss’s actions, and Nespresso lacks an
adequate remedy at law to compensate for this harm and damage. Accordingly, Nespresso is
entitled to an injunction by the Court pursuant to 15 U.S.C. § 1116(a).

COUNT II: FALSE DESIGNATION OF ORIGIN UNDER SECTION 43(a) OF
THE LANHAM ACT, 15 U.S.C. 8 1125(a)

38. Nespresso repeats and incorporates herein each and every allegation set forth in
paragraphs 1 to 37 of this Complaint.

39. Ameruss’s use of the Nespresso Marks in the form of Nespresso’s stylized logo,
as a slogan (i.e., “Nespresso Compatible,” “NYXPRESSO Nespresso Compatible”) and as the
name and trademark NYXPRESSO to promote, offer for sale and sell the Infringing Capsules
violates Section 43 of the Lanham Act, 15 U.S.C. § 1125(a).

40. Ameruss’s use of the Nespresso Marks in connection with the Infringing Capsules
falsely suggests that the Infringing Capsules are connected with, sponsored by, affiliated with or

related to Nespresso.

16
730168467

Case 1:18-cv-09407-DLC Document 1 Filed 10/15/18 Page 17 of 26

41. Neither Nespresso, SPN nor Nestle' Nespresso S.A. has consented to Ameruss’s
use of the Nespresso Marks, and neither Nespresso, SPN nor Nestlé Nespresso S.A. has
authorized Ameruss’s sale or offer for sale of the Infringing Capsules using the Nespresso
Marks.

42. Ameruss’s unauthorized use of the Nespresso Marks constitutes a false
designation of origin in violation of 15 U.S.C. § 1125(a).

43. Ameruss had actual knowledge of Nespresso’s trademark rights prior to using, or
continuing to use, the Nespresso Marks.

44. The willful and intentional nature and the reckless disregard of the most basic
level of diligence by Ameruss makes this trademark infringement an exceptional case pursuant to
15 U.S.C. §1117(a), and, accordingly, Nespresso is entitled to an accounting for profits,
Ameruss’s profits, actual damages, costs and reasonable attomeys’ fees.

45. As a result of Ameruss’s trademark infringement, Nespresso has suffered
damages in an amount to be determined at trial.

46. On information and belief, Ameruss has gained profits by virtue of its
infringement of the Nespresso Marks.

47. Nespresso has suffered and will continue to suffer irreparable harm to its
business, reputation and goodwill as a result of Ameruss’s actions, and Nespresso lacks an
adequate remedy at law to compensate for this harm and damage. Accordingly, Nespresso is
entitled to an injunction by the Court pursuant to 15 U.S.C. § 1116(a).

COUNT III: FALSE DESIGNATION OF ORIGIN UNDER SECTION 43(2_|) OF
THE LANHAM ACT, 15 U.S.C. 8 llZS(d)

48. Nespresso repeats and incorporates herein each and every allegation set forth in

paragraphs 1 to 47 of this Complaint.

17
730168467

Case 1:18-cv-09407-DLC Document 1 Filed 10/15/18 Page 18 of 26

49. Ameruss has registered (on information and belief) and is using the domain name
<nyxpresso.com>, which is highly similar to the Nespresso Marks, and is using this domain

name in connection with the sale of the Infringing Capsules in violation of 15 U.S.C. § 1125(d).

50. Neither Nespresso, SPN nor Nestle' Nespresso S.A. has consented to Ameruss’s
use of the Nespresso Marks.

51. Ameruss had actual and/or constructive knowledge of Nespresso’s trademark
rights prior to using or continuing to use the Nespresso Marks.

52. Ameruss’s use of the Nespresso Marks is likely to cause confusion among
consumers as to the source, sponsorship, affiliation or endorsement of Ameruss’s web site,
business and products, including the Infringing Capsules.

5 3. Ameruss’s use of the Nespresso Marks constitutes trademark infringement of U.S.
trademark registration numbers 2009751 and 3813444 in violation of 15 U.S.C. § 1114.

54. The willful and intentional nature and the reckless disregard of the most basic
level of diligence by Ameruss makes this false designation of origin an exceptional case pursuant
to 15 U.S.C. § 1117(a), and, accordingly, Nespresso is entitled to an accounting for profits,
enhanced profits and damages, actual damages, costs and reasonable attorneys’ fees.

55. As a result of Ameruss’S trademark infringement and cyberpiracy, Nespresso has
suffered damages in an amount to be determined at trial.

56. On information and belief, Ameruss has gained profits by virtue of its
infringement of the Nespresso Marks and cyberpiracy related thereto.

57. Nespresso has suffered and will continue to suffer irreparable harm to its

business, reputation and goodwill as a result of Ameruss’s actions, and Nespresso lacks an

1 8
730168467

Case 1:18-cv-09407-DLC Document 1 Filed 10/15/18 Page 19 of 26

adequate remedy at law to compensate for this harm and damage. Accordingly, Nespresso is
entitled to an injunction by the Court pursuant to 15 U.S.C. § 1116(a).

CO UNT IV: TRADE DRESS INFRINGEMENT UNDER SECTION 43{21] OF
THE LANHAM ACT, 15 U.S.C. § 1125§21[

58. Nespresso repeats and incorporates herein each and every allegation set forth in
paragraphs 1 to 57 of this Complaint.

59. Nespresso is the exclusive licensee of all right and title to the Nespresso Trade
Dress in the United States. The Nespresso Trade Dress, as embodied in Nespresso’s cone-shaped
capsules, is inherently distinctive and/or has acquired secondary meaning, and is not functional

60. In addition, based on Nespresso’s extensive and consistent advertising, promotion
and sales throughout the United States, the Nespresso Trade Dress has acquired distinctiveness
and enjoys secondary meaning among consumers, identifying Nespresso as the source of these
products.

61. Nespresso’s extensive promotion and use of the distinctive Nespresso Trade Dress
has resulted in Nespresso’s acquisition of valuable, legally protected rights in the Nespresso
Trade Dress as well as considerable customer goodwill.

62. Ameruss has misappropriated the Nespresso Trade Dress by mimicking the
distinctive elements of the Nespresso Trade Dress almost in their entirety.

63. Ameruss’s manufacture (on information and belief), distribution, offering for sale
and sale of the Infringing Capsule products with an identical “cone” shape and using a similar
color scheme as the Nespresso Trade Dress is likely to cause and has caused`confusion, mistake
and/or deception among consumers as to the source, affiliation and/or sponsorship of Ameruss
With Nespresso and/or as to the source, affiliation and/or sponsorship by Nespresso of Ameruss’s

goods and/or commercial activities.

19
730168467

Case 1:18-cv-09407-DLC Document 1 Filed 10/15/18 Page 20 of 26

64. Ameruss’s manufacture (on information and belief), distribution, offering for sale
and sale of the Infringing Capsules with a highly similar “cone” shape and using a similar color
scheme as the Nespresso Trade Dress enables Ameruss to unfairly benefit from Nespresso’s
reputation and success in the marketplace, thus giving Ameruss’s infringing products sales and
commercial value that they otherwise would not have.

65. Ameruss had knowledge of the Nespresso Trade Dress when it designed the
Infringing Capsules and began offering for sale and selling the Infringing Capsules. Ameruss has
not changed the design and appearance of the Infringing Capsules in response to Nespresso’s
clear objections, and Ameruss continues to manufacture (on information and belief), distribute,
offer for sale and sell the Infringing Capsules. As such, Ameruss’s infringement has been and
continues to be intentional, willful and without regard to the Nespresso Trade Dress.

66. Neither Nespresso, SPN nor Nestlé Nespresso S.A. have consented to Ameruss’s
use of the Nespresso Trade Dress, and neither Nespresso, SPN nor Nestlé Nespresso S.A. have
authorized Ameruss’s manufacture, distribution, sale or offer for sale of the Infringing Capsules
using the Nespresso Trade Dress.

67. The willful and intentional nature and the reckless disregard of the most basic
level of diligence by Ameruss makes this trade dress infringement an exceptional case pursuant
to 15 U.S.C. § 1117(a), and, accordingly, Nespresso is entitled to an accounting for profits,
enhanced profits and damages, actual damages, costs and reasonable attorneys’ fees.

68. As a result of Ameruss’s trade dress infringement, Nespresso has suffered

jdamages in an amount to be determined at trial.

69. On information and belief, Ameruss has gained profits by virtue of its
infringement of the Nespresso Trade Dress.

20
730168467

Case 1:18-cv-09407-DLC Document 1 Filed 10/15/18 Page 21 of 26

70. Nespresso has suffered and will continue to suffer irreparable harm to its
business, reputation and goodwill as a result of Ameruss’s actions, and Nespresso lacks an
adequate remedy at law to compensate for this harm and damage. Accordingly, Nespresso is
entitled to an injunction by the Court pursuant to 15 U.S.C. § 1116(a).

COUNT V: UNLAWFUL DECEPTIVE ACTS AND PRACTICES UNDER N.Y.
GEN. BUS. LAW § 349§21[

71. Nespresso repeats and incorporates herein each and every allegation set forth in
paragraphs 1 to 70 of this Complaint.

72. Ameruss knowingly and intentionally has manufactured, distributed, offered for
sale and sold and continues to manufacture, offer for sale and sell the Infringing Capsules by
improperly using the Nespresso Marks and improperly copying the Nespresso Trade Dress.

73. Ameruss’s use of the Nespresso Marks and copying of the Nespresso Trade Dress
is without Nespresso’s consent and without the consent of SPN or Nestlé Nespresso S.A.

74. Ameruss’s acts complained of herein are materially misleading and, directed at
consumers, have misled, continue to mislead and/or are likely to mislead reasonable consumers
as to the origin of the Infringing Capsules, and have deceived, continue to deceive and/or are
likely to deceive the public into believing that Ameruss’s products originate from, are associated
with or are otherwise authorized or endorsed by Nespresso.

75. Ameruss’s deceptive acts and practices involve public sales activities of a
recurring nature.

76. Ameruss had knowledge of the Nespresso Marks and the Nespresso Trade Dress
when it began using the Nespresso Marks, when it designed the Infringing Capsules and when it
began manufacturing (on information and belief), distributing, offering for sale and selling the

Infringing Capsules, and Ameruss has not ceased its improper use of the Nespresso Marks or

21
730168467

Case 1:18-cv-09407-DLC Document 1 Filed 10/15/18 Page 22 of 26

changed the design and appearance of the Infringing Capsules in response to Nespresso’s clear
objections. As such, Ameruss’s infringement has been and continues to be intentional, willful
and without regard to the Nespresso Marks and Nespresso Trade Dress. Accordingly, Nespresso
is entitled to an accounting for profits, enhanced profits and damages, actual damages, costs and
reasonable attorneys’ fees.

77. As a result of Ameruss’s trademark and trade dress infringement, Nespresso has
suffered damages in an amount to be determined at trial.

78. On information and belief, Ameruss has gained profits by virtue of its deceptive
acts and practices.

79. Nespresso has suffered and will continue to suffer irreparable harm to its
business, reputation and goodwill as a result of Ameruss’s actions, and Nespresso lacks an
adequate remedy at law to compensate for this harm and damage. Accordingly, Nespresso is
entitled to an injunction by the Court.

COUNT VI: COMMON LAW UNFAlR COMPETITION

80. Nespresso repeats and incorporates herein each and every allegation set forth in
paragraphs 1 to 79 of this Complaint.

81. Neither Nespresso, SPN nor Nestlé Nespresso S.A. has consented to Ameruss’s
use of the Nespresso Marks.

82. Ameruss’s use of the Nespresso Marks and the Nespresso Trade Dress is with the
intent to deceive the public into believing Ameruss’s goods are affiliated with Nespresso.

Ameruss’siun@hgrized use of the Nespresso Marks and themNespresso Trade Dress constitutes

 

 

passing off and unfair competition in violation of the common law of the State of New York.
83. Ameruss had actual knowledge of Nespresso’s trademark and trade dress rights
prior to using, or continuing to use, the Nespresso Marks and the Nespresso Trade Dress,

22
730168467

Case 1:18-cv-09407-DLC Document 1 Filed 10/15/18 Page 23 of 26

resulting in willful and intentional conduct. Accordingly, Nespresso is entitled to an accounting
for profits, enhanced profits and damages, actual damages, costs and reasonable attorneys’ fees.

84. As a result of Ameruss’s conduct, Nespresso has suffered damages in an amount
to be determined at trial.

85. Nespresso has suffered and will continue to suffer irreparable harm to its
business, reputation and goodwill as a result of Ameruss’s actions, and Nespresso lacks an
adequate remedy at law to compensate for this harm and damage. Accordingly, Nespresso is
entitled to an injunction by the Court.

PRAYER FOR RELIEF
WHEREFORE, as a result of the unlawful acts of Defendant set forth in each of the
counts above, plaintiff Nespresso prays that the Court enter a judgment against Defendant:
(a) Preliminarily and permanently enjoining Defendant, its agents, servants, employees,
officers and all persons in active concern and participation with them:

i. From using the Nespresso Marks or any marks similar thereto in connection
with the manufacture, distribution, advertising for sale, promotion or sale of
any unauthorized goods or services, including the manufacture, distribution,
advertisement, promotion, holding for sale or selling of the Infringing
Capsules;

ii. From using the Nespresso Trade Dress or any trade dress similar thereto in
connection with the manufacture, distribution, advertising for sale, promotion
or sale of any unauthorized goods or services, including the manufacture,
distribution, advertisement, promotion, holding for sale or selling of the
Infringing Capsules;

23
730168467

Case 1:18-cv-09407-DLC Document 1 Filed 10/15/18 Page 24 of 26

iii. From using the name “NYXPRESSO” in connection with the manufacture,
distribution, advertising for sale, promotion or sale of any unauthorized goods
or services, including the manufacture, distribution, advertisement, promotion,
holding for sale or selling of the Infringing Capsules or any products that are
the same or similar to those manufactured, distributed, offered for sale and/or
sold by Nespresso;

iv. From using or maintaining registered rights in the domain name
<nyxpresso.com> and any other domain names that are the same or similar to
the Nespresso Marks;

v. From using any logo, trade name or trademark that may be calculated to
falsely represent or that has the effect of falsely representing that the services
or products of Defendant are sponsored by, authorized by or in any way
associated with the Plaintiff Nespresso or the Nespresso brand;

vi. From infringing Plaintiff Nespresso’s exclusively licensed trademarks; and

vii. From falsely representing itself as being connected with, sponsored by or
associated with Plaintiff Nespresso or the Nespresso brand.

(b) Ordering the destruction of all unauthorized goods and materials bearing any copy or
colorable imitation of the Nespresso Marks or Nespresso Trade Dress.

(c) Pursuant to 15 U.S.C. § 1116(a), ordering Defendant to file with the Court and serve
upon Nespresso’s counsel, within thirty (30) days after service of the order of
injunction, a report in writing under oath setting forth in detail the manner and form
in which Defendant has complied with the injunction.

(d) Finding that, by the acts complained of above, Defendant has infringed Nespresso’s
exclusively licensed federally registered trademarks in violation of 15 U.S.C. § 1114.

24
730168467

Case 1:18-cv-09407-DLC Document 1 Filed 10/15/18 Page 25 of 26

(e) Finding that, by the acts complained of above, Defendant has created a false
designation of origin and false representation of association and has infringed the
Nespresso Marks and the Nespresso Trade Dress in violation of 15 U.S.C. § 1125(a).

(f) Finding that, by the acts complained of above, Defendant has created a false
designation of origin and false representation of association and has infringed the
Nespresso Marks in violation of 15 U.S.C. § 1125(d).

(g) Finding that the acts complained of above constitute Willful infringement of the
Nespresso Marks and the Nespresso Trade Dress.

(h) Ordering Defendant to provide Nespresso with a full accounting of all manufacture,
distribution and sale of the Infringing Capsules, including all profits derived
therefrom.

(i) Ordering Defendant to expressly abandon U.S. Trademark Application Nos.
87196761, 87216595 and 87216542.

(j) Ordering Defendant to pay Nespresso:

i. Defendant’s profits for sale of the infringing goods using the Nespresso Marks
and the Nespresso Trade Dress;
ii. Treble actual damages in connection with Defendant’s infringement of the
Nespresso Marks; and
iii. Nespresso’s costs and reasonable attorneys’ fees incurred in this matter.
(j) Awarding Nespresso pre-judgment and post-judgment interest against Defendant.
(k) Awarding Nespresso such other and further relief as the Court may deem just and

proper.

25
730168467

Case 1:18-cv-09407-DLC Document 1 Filed 10/15/18 Page 26 of 26

JURY DEMAND
Nespresso hereby demands a trial by jury.

Dated: New York, New York
October 15, 2018

MAYER BRowN LLP

Q`.,x,a`?.mw...l._l

A. John P. Mancini

1221 6th Ave,

New York, New York 10020
Telephone: (212) 506-2500
imancini@maverbrown.com

 

Kristine M. Young (pro hac vice to be filed)
71 South Wacker Drive

Chicago, Illinois 60606

Telephone: (312) 782-0600
kvoung@maverbrown.com

Attorneysfor Plaintijj”Nespresso USA, Inc.

26
730163467

